INDEMNITY AGREEMENT

This Indemnity Agreement is dated as of       , 20       and made by and between
Glu Mobile Inc., a Delaware corporation (the “Company”), and       , a director,
officer or key employee of the Company or one of the Company’s subsidiaries or
other service provider who satisfies the definition of Indemnifiable Person set
forth below (“Indemnitee”).

RECITALS

A. The Company is aware that competent and experienced persons are increasingly
reluctant to serve as representatives of corporations unless they are protected
by comprehensive liability insurance and indemnification, due to increased
exposure to litigation costs and risks resulting from their service to such
corporations, and due to the fact that the exposure frequently bears no
relationship to the compensation of such representatives;

B. The members of the Board of Directors of the Company (the “Board”) have
concluded that to retain and attract talented and experienced individuals to
serve as representatives of the Company and its Subsidiaries and Affiliates and
to encourage such individuals to take the business risks necessary for the
success of the Company and its Subsidiaries and Affiliates, it is necessary for
the Company to contractually indemnify certain of its representatives and the
representatives of its Subsidiaries and Affiliates, and to assume for itself
maximum liability for Expenses and Other Liabilities in connection with claims
against such representatives in connection with their service to the Company and
its Subsidiaries and Affiliates;

C. Section 145 of the Delaware General Corporation Law (“Section 145”), empowers
the Company to indemnify by agreement its officers, directors, employees and
agents, and persons who serve, at the request of the Company, as directors,
officers, employees or agents of other corporations, partnerships, joint
ventures, trusts or other enterprises, and expressly provides that the
indemnification provided thereby is not exclusive; and

D. The Company desires and has requested Indemnitee to serve or continue to
serve as a representative of the Company and/or the Subsidiaries or Affiliates
of the Company free from undue concern about inappropriate claims for damages
arising out of or related to such services to the Company and/or the
Subsidiaries or Affiliates of the Company.

AGREEMENT

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Definitions.

(a) Affiliate. For purposes of this Agreement, “Affiliate” of the Company means
any corporation, partnership, limited liability company, joint venture, trust or
other enterprise in respect of which Indemnitee is or was or will be serving as
a director, officer, trustee, manager, member, partner, employee, agent,
attorney, consultant, member of the entity’s governing body (whether constituted
as a board of directors, board of managers, general partner or otherwise),
fiduciary, or in any other similar capacity at the request, election or
direction of the Company, and including, but not limited to, any employee
benefit plan of the Company or a Subsidiary or Affiliate of the Company.

(b) Change in Control. For purposes of this Agreement, “Change in Control” means
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than a Subsidiary or a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or Subsidiary, is or becomes the “Beneficial Owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing 20% or more of the total voting power represented by the Company’s
then outstanding capital stock, or (ii) during any period of two (2) consecutive
years, individuals who at the beginning of such period constitute the Board and
any new director whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof, or (iii) the
stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation that would
result in the outstanding capital stock of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into capital stock of the surviving entity) at least 80% of the
total voting power represented by the capital stock of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
the stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company (in one
transaction or a series of transactions) of all or substantially all of the
Company’s assets.

(c) Expenses. For purposes of this Agreement, “Expenses” means all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
all attorneys’ fees and related disbursements, and other out-of-pocket costs),
paid or incurred by Indemnitee in connection with either the investigation,
defense or appeal of, or being a witness in a Proceeding (as defined below), or
establishing or enforcing a right to indemnification under this Agreement,
Section 145 or otherwise; provided, however, that Expenses shall not include any
judgments, fines, ERISA excise taxes or penalties or amounts paid in settlement
of a Proceeding.

(d) Indemnifiable Event. For purposes of this Agreement, “Indemnifiable Event”
means any event or occurrence related to Indemnitee’s service for the Company or
any Subsidiary or Affiliate as an Indemnifiable Person (as defined below), or by
reason of anything done or not done, or any act or omission, by Indemnitee in
any such capacity.

(e) Indemnifiable Person. For the purposes of this Agreement, “Indemnifiable
Person” means any person who is or was a director, officer, employee, attorney,
trustee, manager, member, partner, consultant, member of an entity’s governing
body (whether constituted as a board of directors, board of managers, general
partner or otherwise) or other agent or fiduciary of the Company or a Subsidiary
or Affiliate of the Company.

(f) Independent Counsel. For purposes of this Agreement, “Independent Counsel”
means legal counsel that has not performed services for the Company or
Indemnitee in the five years preceding the time in question and that would not,
under applicable standards of professional conduct, have a conflict of interest
in representing either the Company or Indemnitee.

(g) Other Liabilities. For purposes of this Agreement, “Other Liabilities” means
any and all liabilities of any type whatsoever (including, but not limited to,
judgments, fines, penalties, ERISA (or other benefit-plan related) excise taxes
or penalties, and amounts paid in settlement and all interest, taxes,
assessments and other charges paid or payable in connection with or in respect
of any such judgments, fines, penalties, ERISA (or other benefit-plan related)
excise taxes or penalties, or amounts paid in settlement).

(h) Proceeding. For the purposes of this Agreement, “Proceeding” means any
threatened, pending, or completed action, suit or other proceeding, whether
civil, criminal, administrative, investigative, legislative or any other type
whatsoever, preliminary, informal or formal, including any arbitration or other
alternative dispute resolution and including any appeal of any of the foregoing.

(i) Subsidiary. For purposes of this Agreement, “Subsidiary” means any entity of
which more than 50% of the outstanding voting securities is owned directly or
indirectly by the Company.

2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to serve
as an Indemnifiable Person in the capacity or capacities in which Indemnitee
currently serves the Company as an Indemnifiable Person, and any additional
capacity in which Indemnitee may agree to serve, until such time as Indemnitee’s
service in a particular capacity shall end according to the terms of an
agreement, the Company’s Certificate of Incorporation or Bylaws, governing law,
or otherwise. Nothing contained in this Agreement is intended to create any
right to continued employment or other form of service for the Company or a
Subsidiary or Affiliate of the Company by Indemnitee.

3. Mandatory Indemnification.

(a) Agreement to Indemnify. In the event Indemnitee is a person who was or is a
party to or witness in or is threatened to be made a party to or witness or
otherwise involved in any Proceeding by reason of an Indemnifiable Event, the
Company shall indemnify Indemnitee from and against any and all Expenses and
Other Liabilities incurred by Indemnitee in connection with (including in
preparation for) such Proceeding to the fullest extent not prohibited by the
provisions of the Company’s Bylaws and the Delaware General Corporation Law
(“DGCL”), as the same may be amended from time to time (but only to the extent
that such amendment permits the Company to provide broader indemnification
rights than the Bylaws or the DGCL permitted prior to the adoption of such
amendment).

(b) Exception for Amounts Covered by Insurance and Other Sources.
Notwithstanding the foregoing, the Company shall not be obligated to indemnify
Indemnitee for Expenses or Other Liabilities of any type whatsoever (including,
but not limited to judgments, fines, penalties, ERISA excise taxes or penalties
and amounts paid in settlement) to the extent such have been paid directly to
Indemnitee (or paid directly to a third party on Indemnitee’s behalf) by any
directors and officers or any other type of insurance maintained by the Company
or by other indemnity arrangements with third parties. Further, the Company
shall not be obligated to indemnify Indemnitee for Expenses or Other Liabilities
of any type whatsoever (including, but not limited to judgments, fines,
penalties, ERISA excise taxes or penalties and amounts paid in settlement) to
the extent such have been paid directly to Indemnitee (or paid directly to a
third party on Indemnitee’s behalf) pursuant to any indemnification arrangement
for the benefit of Indemnitee provided by any third party; provided however that
this provision shall not limit any such third party’s equitable rights to
contribution or indemnification from the Company with respect to amounts so paid
by the third party.

4. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses or Other Liabilities but not entitled, however, to indemnification for
the total amount of such Expenses or Other Liabilities, the Company shall
nevertheless indemnify Indemnitee for such total amount except as to the portion
thereof for which indemnification is prohibited by the provisions of the
Company’s Bylaws or the DGCL. In any review or Proceeding to determine the
extent of indemnification, the Company shall bear the burden to establish, by
clear and convincing evidence, the lack of a successful resolution of a
particular claim, issue or matter and which amounts sought in indemnity are
allocable to claims, issues or matters which were not successfully resolved.

5. Liability Insurance. So long as Indemnitee shall continue to serve the
Company or a Subsidiary or Affiliate of the Company as an Indemnifiable Person
and thereafter so long as Indemnitee shall be subject to any possible claim or
threatened, pending or completed Proceeding as a result of an Indemnifiable
Event, the Company shall use reasonable efforts to maintain in full force and
effect for the benefit of Indemnitee as an insured (i) liability insurance
issued by one or more reputable insurers and having the policy amount and
deductible deemed appropriate by the Board and providing in all respects
coverage at least comparable to and in the same amount as that being provided to
the Chairman of the Board, the Chief Executive Officer or Chief Financial
Officer of the Company, and (ii) any replacement or substitute policies issued
by one or more reputable insurers providing in all respects coverage at least
comparable to and in the same amount as that being provided to the Chairman of
the Board, the Chief Executive Officer or Chief Financial Officer of the
Company. The purchase, establishment and maintenance of any such insurance or
other arrangements shall not in any way limit or affect the rights and
obligations of the Company or of Indemnitee under this Agreement except as
expressly provided herein, and the execution and delivery of this Agreement by
the Company and Indemnitee shall not in any way limit or affect the rights and
obligations of the Company or the other party or parties thereto under any such
insurance or other arrangement.

6. Mandatory Advancement of Expenses. If requested by Indemnitee, the Company
shall advance prior to the final disposition of the Proceeding all Expenses
actually and reasonably incurred by Indemnitee in connection with (including in
preparation for) a Proceeding related to an Indemnifiable Event. Indemnitee
hereby undertakes to repay such amounts advanced if, and only if and to the
extent that, it shall ultimately be determined that Indemnitee is not entitled
to be indemnified by the Company under the provisions of this Agreement, the
Company’s Bylaws or the DGCL. The advances to be made hereunder shall be paid by
the Company to Indemnitee or directly to a third party designated by Indemnitee
within thirty (30) days following delivery of a written request therefor by
Indemnitee to the Company. Indemnitee’s undertaking to repay any Expenses
advanced to Indemnitee hereunder shall be unsecured and shall not be subject to
the accrual or payment of any interest thereon.

7. Notice and Other Indemnification Procedures.

(a) Notification. Promptly after receipt by Indemnitee of notice of the
commencement of or the threat of commencement of any Proceeding, Indemnitee
shall, if Indemnitee believes that indemnification or advancement of Expenses
with respect thereto may be sought from the Company under this Agreement, notify
the Company of the commencement or threat of commencement thereof. However, a
failure so to notify the Company promptly following Indemnitee’s receipt of such
notice shall not relieve the Company from any liability that it may have to
Indemnitee except to the extent that the Company is materially prejudiced in its
defense of such Proceeding as a result of such failure.

(b) Insurance and Other Matters. If, at the time of the receipt of a notice of
the commencement of a Proceeding pursuant to Section 7(a) above, the Company has
director and officer liability insurance in effect, the Company shall give
prompt notice of the commencement of such Proceeding to the issuers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all reasonable action to cause such insurers to pay, on
behalf of Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such insurance policies.

(c) Assumption of Defense. In the event the Company shall be obligated to
advance the Expenses for any Proceeding against Indemnitee, the Company, if
deemed appropriate by the Company, shall be entitled to assume the defense of
such Proceeding as provided herein. Such defense by the Company may include the
representation of two or more parties by one attorney or law firm as permitted
under the ethical rules and legal requirements related to joint representations.
Following delivery of written notice to Indemnitee of the Company’s election to
assume the defense of such Proceeding, the approval by Indemnitee (which
approval shall not be unreasonably withheld) of counsel designated by the
Company and the retention of such counsel by the Company, the Company will not
be liable to Indemnitee under this Agreement for any fees and expenses of
counsel subsequently incurred by Indemnitee with respect to the same Proceeding.
If (A) the employment of counsel by Indemnitee has been previously authorized by
the Company, (B) Indemnitee shall have notified the Board in writing that
Indemnitee has reasonably concluded that there is likely to be a conflict of
interest between the Company and Indemnitee in the conduct of any such defense
or (C) the Company fails to employ counsel to assume the defense of such
Proceeding, the fees and expenses of Indemnitee’s counsel shall be subject to
indemnification and/or advancement pursuant to the terms of this Agreement.
Nothing herein shall prevent Indemnitee from employing counsel for any such
Proceeding at Indemnitee’s expense.

(d) Settlement. The Company shall not be liable to indemnify Indemnitee under
this Agreement or otherwise for any amounts paid in settlement of any Proceeding
effected without the Company’s written consent, provided, however, that if a
Change in Control has occurred, the Company shall be liable for indemnification
of Indemnitee for amounts paid in settlement if the Independent Counsel has
approved the settlement. Neither the Company nor any Subsidiary or Affiliate of
the Company shall enter into a settlement of any Proceeding that might result in
the imposition of any Expense, Other Liability, penalty, limitation or detriment
on Indemnitee, whether indemnifiable under this Agreement or otherwise, without
Indemnitee’s written consent. Neither the Company nor Indemnitee shall
unreasonably withhold consent from any settlement of any Proceeding.

8. Determination of Right to Indemnification.

(a) Success on the Merits or Otherwise. To the extent that Indemnitee has been
successful on the merits or otherwise in defense of any Proceeding referred to
in Section 3(a) above or in the defense of any claim, issue or matter described
therein, the Company shall indemnify Indemnitee against Expenses actually
incurred in connection therewith.

(b) Indemnification in Other Situations. In the event that Section 8(a) is
inapplicable, the Company shall also indemnify Indemnitee if he or she has not
failed to meet the applicable standard of conduct for indemnification.

(c) Forum. Indemnitee shall be entitled to select the forum in which
determination of whether or not Indemnitee has met the applicable standard of
conduct shall be decided, and such election will be made from among the
following:

(1) Those members of the Board who are Independent Directors even though less
than a quorum;

(2) A committee of Independent Directors designated by a majority vote of
Independent Directors, even though less than a quorum; or

(3) Independent Counsel selected by Indemnitee and approved by the Board, which
approval may not be unreasonably withheld, which counsel shall make such
determination in a written opinion.

If Indemnitee is an officer or a director of the Company at the time that
Indemnitee is selecting the forum, then Indemnitee shall not select Independent
Counsel as such forum unless there are no Independent Directors or unless the
Independent Directors agree to the selection of independent counsel as the
forum. The selected forum shall be referred to herein as the “Reviewing Party.”
Notwithstanding the foregoing, following any Change in Control, the Reviewing
Party shall be Independent Counsel selected in the manner provided in (3) above.

(d) As soon as practicable, and in no event later than thirty (30) days after
receipt by the Company of written notice of Indemnitee’s choice of forum
pursuant to Section 8(c) above, the Company and Indemnitee shall each submit to
the Reviewing Party such information as they believe is appropriate for the
Reviewing Party to consider. The Reviewing Party shall arrive at its decision
within a reasonable period of time following the receipt of all such information
from the Company and Indemnitee, but in no event later than thirty (30) days
following the receipt of all such information, provided that the time by which
the Reviewing Party must reach a decision may be extended by mutual agreement of
the Company and Indemnitee. All Expenses associated with the process set forth
in this Section 8(d), including but not limited to the Expenses of the Reviewing
Party, shall be paid by the Company.

(e) Delaware Court of Chancery. Notwithstanding a final determination by any
Reviewing Party that Indemnitee is not entitled to indemnification with respect
to a specific Proceeding, Indemnitee shall have the right to apply to the Court
of Chancery, for the purpose of enforcing Indemnitee’s right to indemnification
pursuant to this Agreement.

(f) Expenses. The Company shall indemnify Indemnitee against all Expenses
incurred by Indemnitee in connection with any hearing or Proceeding under this
Section 8 involving Indemnitee and against all Expenses and Other Liabilities
incurred by Indemnitee in connection with any other Proceeding between the
Company and Indemnitee involving the interpretation or enforcement of the rights
of Indemnitee under this Agreement unless a court of competent jurisdiction
finds that each of the material claims of Indemnitee in any such Proceeding was
frivolous or made in bad faith.

(g) Determination of “Good Faith”. For purposes of any determination of whether
Indemnitee acted in “good faith,” Indemnitee shall be deemed to have acted in
good faith if in taking or failing to take the action in question Indemnitee
relied on the records or books of account of the Company or a Subsidiary or
Affiliate of the Company, including financial statements, or on information,
opinions, reports or statements provided to Indemnitee by the officers or other
employees of the Company or a Subsidiary or Affiliate of the Company in the
course of their duties, or on the advice of legal counsel for the Company or a
Subsidiary or Affiliate of the Company, or on information or records given or
reports made to the Company or a Subsidiary or Affiliate of the Company by an
independent certified public accountant or by an appraiser or other expert
selected by the Company or a Subsidiary or Affiliate of the Company, or by any
other person (including legal counsel, accountants and financial advisors) as to
matters Indemnitee reasonably believes are within such other person’s
professional or expert competence and who has been selected with reasonable care
by or on behalf of the Company. In connection with any determination as to
whether Indemnitee is entitled to be indemnified hereunder, or to advancement of
expenses, the Reviewing Party or court shall presume that Indemnitee has
satisfied the applicable standard of conduct and is entitled to indemnification
or advancement of Expenses, as the case may be, and the burden of proof shall be
on the Company to establish, by clear and convincing evidence, that Indemnitee
is not so entitled. The provisions of this Section 8(g) shall not be deemed to
be exclusive or to limit in any way the other circumstances in which Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement. In addition, the knowledge and/or actions, or failures to act, of any
other person serving the Company or a Subsidiary or Affiliate of the Company as
an Indemnifiable Person shall not be imputed to Indemnitee for purposes of
determining the right to indemnification hereunder.

9. Exceptions. Any other provision herein to the contrary notwithstanding:

(a) Claims Initiated by Indemnitee. The Company shall not be obligated pursuant
to the terms of this Agreement to indemnify or advance Expenses to Indemnitee
with respect to Proceedings or claims initiated or brought voluntarily by
Indemnitee and not by way of defense, except (1) with respect to Proceedings
brought to establish or enforce a right to indemnification under this Agreement,
any other statute or law, as permitted under Section 145, or otherwise,
(2) where the Board has consented to the initiation of such Proceeding, or
(3) with respect to Proceedings brought to discharge Indemnitee’s fiduciary
responsibilities, whether under ERISA or otherwise, but such indemnification or
advancement of Expenses may be provided by the Company in specific cases if the
Board finds it to be appropriate; or

(b) Section 16(b) Actions. The Company shall not be obligated pursuant to the
terms of this Agreement to indemnify Indemnitee on account of any suit in which
judgment is rendered against Indemnitee for an accounting of profits made from
the purchase or sale by Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of l934 and
amendments thereto or similar provisions of any federal, state or local
statutory law; or

(c) Unlawful Indemnification. The Company shall not be obligated pursuant to the
terms of this Agreement to indemnify Indemnitee for Other Liabilities if such
indemnification is prohibited by law.

10. Non-exclusivity. The provisions for indemnification and advancement of
Expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or Bylaws, the vote of the Company’s stockholders
or disinterested directors, other agreements, or otherwise, both as to acts or
omissions in his or her official capacity and to acts or omissions in another
capacity while serving the Company or a Subsidiary or Affiliate of the Company
as an Indemnifiable Person and Indemnitee’s rights hereunder shall continue
after Indemnitee has ceased serving the Company or a Subsidiary or Affiliate of
the Company as an Indemnifiable Person and shall inure to the benefit of the
heirs, executors and administrators of Indemnitee. If the Company and the
Indemnitee have previously entered into an indemnity agreement providing for
indemnification of the Indemnitee by the Company, the parties’ entry into this
Indemnification Agreement shall be deemed to amend and restate such Indemnity
Agreement to read in its entirety as, and to be superseded by, this
Indemnification Agreement.

11. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable.

12. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not similar)
and except as expressly provided herein, no such waiver shall constitute a
continuing waiver.

13. Successors and Assigns. The terms of this Agreement shall bind, and shall
inure to the benefit of, the successors and assigns of the parties hereto.

14. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and a receipt is provided by the party to whom such communication is
delivered, (ii) if mailed by certified or registered mail with postage prepaid,
return receipt requested, on the signing by the recipient of an acknowledgement
of receipt form accompanying delivery through the U.S. mail, (iii) personal
service by a process server, or (iv) delivery to the recipient’s address by
overnight delivery (e.g., FedEx, UPS or DHL) or other commercial delivery
service. Addresses for notice to either party are as shown on the signature page
of this Agreement, or as subsequently modified by written notice complying with
the provisions of this Section 14. Delivery of communications to the Company
with respect to this Agreement shall be sent to the attention of the Company’s
General Counsel.

15. No Presumptions. For purposes of this Agreement, the termination of any
Proceeding, by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law or otherwise.
In addition, neither the failure of the Company or a Reviewing Party to have
made a determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the Company
or a Reviewing Party that Indemnitee has not met such standard of conduct or did
not have such belief, prior to the commencement of Proceedings by Indemnitee to
secure a judicial determination by exercising Indemnitee’s rights under
Section 8(e) of this Agreement shall be a defense to Indemnitee’s claim or
create a presumption that Indemnitee has failed to meet any particular standard
of conduct or did not have any particular belief or is not entitled to
indemnification under applicable law or otherwise.

16. Survival of Rights. The rights conferred on Indemnitee by this Agreement
shall continue after Indemnitee has ceased to serve the Company or a Subsidiary
or Affiliate of the Company as an Indemnifiable Person and shall inure to the
benefit of Indemnitee’s heirs, executors and administrators.

17. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights.

18. Specific Performance, Etc. The parties recognize that if any provision of
this Agreement is violated by the Company, Indemnitee may be without an adequate
remedy at law. Accordingly, in the event of any such violation, Indemnitee shall
be entitled, if Indemnitee so elects, to institute Proceedings, either in law or
at equity, to obtain damages, to enforce specific performance, to enjoin such
violation, or to obtain any relief or any combination of the foregoing as
Indemnitee may elect to pursue.

19. Counterparts. This Agreement may be executed in counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this Agreement.

20. Headings. The headings of the sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction or interpretation thereof.

21. Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Delaware, as applied to contracts between
Delaware residents entered into and to be performed entirely with Delaware.

22. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any Proceeding which arises out of or relates to
this Agreement.

[Signature Page Follows]

1

The parties hereto have entered into this Indemnity Agreement effective as of
the date first above written.

  GLU MOBILE INC. By: Name: Title: Address: INDEMNITEE By: Name: Address:

2